DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, 11, 12, 15, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeJuliis (US 20140015971, already of record, referred to herein as “DeJuliis”) in view of Heil et al. (US 2017/0065464, already of record, referred to herein as “Heil”).

Regarding claim 7, DeJuliis discloses: A monitoring system (DeJuliis: Figs. 1 & 2, disclosing a monitoring system), comprising:
a. a first camera device or camera device component for enabling visual data feed from a first location (DeJuliis: Fig. 2, paragraph [0049], disclosing a first camera positioned to monitor a person; paragraph [0024], disclosing that a display may provide a real-time images of the monitored person); 
b. a second camera device or camera device component for enabling visual data feed from a second location (DeJuliis: paragraph [0040], disclosing a plurality of image capturing devices; paragraph [0064] and claim 3, disclosing a second monitoring device with a camera to monitor a second passenger location and display images of the monitored location); and 
c. a… sensor device (DeJuliis: paragraph [0046], disclosing a monitoring device), 
wherein at least one of the first or the second camera device or camera device component comprises one or more environmental sensors, the one or more environmental sensors comprising a temperature sensor… (DeJuliis: paragraph [0046], disclosing a sensor that is integrated with the camera system and configured to monitor a person’s temperature).
DeJuliis does not explicitly disclose a wearable sensor and a relative humidity sensor.
However, Heil discloses a wearable sensor (Heil: Fig. 58, paragraphs [0050] and [0188], disclosing a wearable sensor) and a relative humidity sensor (Heil: paragraph [0140], disclosing a relative humidity sensor).
At the time the application was made, it would have been obvious for a person having ordinary skill in the art to use the sensor of Heil in the monitoring system of DeJuliis.
One would have been motivated to modify DeJuliis in this manner in order to better monitor moisture associated with a person (Heil: paragraphs [0002] and [0003]).

	Regarding claim 10, DeJuliis and Heil disclose: The monitoring system of claim 7, wherein the first camera device or camera device component comprises a first standalone camera, and the second camera device or camera component comprises a second standalone camera (DeJuliis: paragraph [0040], disclosing a plurality of image capturing devices; paragraph [0064] and claim 3, disclosing a second monitoring device with a camera to monitor a second passenger location and display images of the monitored location—e.g. a second standalone camera).

	Regarding claim 11, DeJuliis and Heil disclose: The monitoring system of claim 7, wherein the wearable sensor device comprises an accelerometer (DeJuliis: disclosing an accelerometer; Heil: paragraph [0050], disclosing a wearable sensing device; paragraph [0121], disclosing an accelerometer sensor).
	The motivation for combining DeJuliis and Heil has been discussed in connection with claim 7, above.

	Regarding claim 12, DeJuliis and Heil disclose: The monitoring system of claim 7, wherein the wearable sensor device comprises a wetness sensor (DeJuliis: paragraph [0046], disclosing a wetness sensor).

	Regarding claim 15, DeJuliis discloses: A method for monitoring an individual (DeJuliis: paragraphs [0003] and [0004]), the method comprising 
a. obtaining visual data of a monitored individual from a first camera device at a first location (DeJuliis: Fig. 2, paragraph [0049], disclosing a first camera positioned to monitor a person; paragraph [0024], disclosing that a display may provide a real-time images of the monitored person); 
b. obtaining visual data of the monitored individual from a second camera device at a second location (DeJuliis: paragraph [0040], disclosing a plurality of image capturing devices; paragraph [0064] and claim 3, disclosing a second monitoring device with a camera to monitor a second passenger location and display images of the monitored location); and 
c. obtaining non-audiovisual data of the monitored individual from a… sensor device associated with an absorbent article… (DeJuliis: paragraph [0046], disclosing a sensing seat pad to obtain non-audiovisual data of the monitored person); 
wherein at least one of the first camera device or the second camera device comprises one or more environmental sensors, the one or more environmental sensors comprising a temperature sensor… (DeJuliis: paragraph [0046], disclosing a sensor that is integrated with the camera system and configured to monitor a person’s temperature).
DeJuliis does not explicitly disclose a wearable sensor device with an article worn by the monitored individual and a relative humidity sensor.
However, Heil discloses a wearable sensor device with an article worn by the monitored individual (Heil: Fig. 58, paragraphs [0050] and [0188], disclosing a wearable sensor worn by an individual) and a relative humidity sensor (Heil: paragraph [0140], disclosing a relative humidity sensor).
At the time the application was made, it would have been obvious for a person having ordinary skill in the art to use the sensor of Heil in the monitoring system of DeJuliis.
One would have been motivated to modify DeJuliis in this manner in order to better monitor moisture associated with a person (Heil: paragraphs [0002] and [0003]).

Regarding claim 16, DeJuliis and Heil disclose: The method of claim [[18]]15, further comprising obtaining audio from the monitored individual via at least one of the first or the second camera device (DeJuliis: paragraph [0045], disclosing a microphone for obtaining audio of the monitored person).

	Regarding claim 17, DeJuliis and Heil disclose: The method of claim 15, further comprising timewise aligning the obtained visual data and the obtained non-audiovisual data (DeJuliis: paragraph [0056], disclosing a display that provides video of the monitored person as well as information obtained by sensors; paragraphs [0053] and [0064], disclosing real-time monitoring—e.g., with data timewise aligned so as to display real-time data).

	Regarding claim 19, DeJuliis and Heil disclose: The method of claim 15, further comprising displaying at least some of the visual data from at least one of the first or the second camera device simultaneously with at least some of the non-audiovisual data to a caregiver of the monitored individual (DeJuliis: paragraph [0056], disclosing a display that provides video of the monitored person as well as information obtained by sensors).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DeJuliis in view of Heil as applied to claim 7 above, and further in view of Monroe et al. (US 2018/0181359, referred to herein as “Monroe”).

Regarding claim 8, DeJuliis and Heil discloses: The monitoring system of claim 7, wherein the first camera device or camera device component comprises a camera… (DeJuliis: paragraph [0049], disclosing a camera).
DeJuliis and Heil do not explicitly disclose: the second camera device or camera component comprises a docking station capable of releasable engagement with the camera.
However, Monroe discloses: the second camera device or camera component comprises a docking station capable of releasable engagement with the camera (Monroe: paragraph [0080], disclosing a docking station to receive a camera for use to monitor a passenger).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the docking station of Monroe in the monitoring system of DeJuliis and Heil.
One would have been motivated to modify DeJuliis and Heil in this manner in order to permit placement of video sensors in various places in order to better provide views of particular regions of a vehicle and passengers therein (Monroe: paragraph [0062]).

	Regarding claim 9, DeJuliis, Heil, and Monroe disclose: The monitoring system of claim 7, wherein the first camera device or camera device component comprises a first docking station for releasable engagement with a camera, and the second camera device or camera component comprises a second docking station capable of releasable engagement with the camera (Monroe: paragraph [0062], disclosing cameras/sensors for docking in the docking station; paragraph [0053], disclosing multiple docking stations positioned throughout a vehicle; DeJuliis: paragraph [0040], disclosing use of a plurality of image capturing devices).
	The motivation for combining DeJuliis, Heil, and Monroe has been discussed in connection with claim 8, above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DeJuliis in view of Heil as applied to claim 15 above, and further in view of Pan et al. (US 6,993,246, referred to herein as “Pan”).

Regarding claim 18, DeJuliis and Heil disclose: The method of claim 15, as recited above.
DeJuliis and Heil do not explicitly disclose: d. assigning a first timestamp to the obtained visual data; e. assigning a second timestamp to the obtained non-audiovisual data; and f. correlating the first timestamp and the second timestamp.
However, Pan discloses: d. assigning a first timestamp to the obtained visual data; e. assigning a second timestamp to the obtained non-audiovisual data; and f. correlating the first timestamp and the second timestamp (Pan: column 3, lines 51-61, disclosing various data streams associated with visual and non-visual data, respectively; column 4, lines 13-57, disclosing that time stamps may be assigned to associated with the data streams and the data streams can be correlated based on the time stamps).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the timestamp data of Pan in the method of DeJuliis and Heil.
One would have been motivated to modify DeJuliis and Heil in this manner in order to better correlate multiple data sources with each other for presentation or storage (Pan: column 1, lines 10-13).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484